  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EUGENE LAMAR PENDLETON,            )
                                   )
     Petitioner,                   )
                                   )          CIVIL ACTION NO.
     v.                            )            2:19cv930-MHT
                                   )                 (WO)
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )



                                JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The      United          States       Magistrate     Judge's

          recommendation (doc. no. 4) is adopted.

    (2) The petition for writ of habeas corpus (doc.

          no.   1)   is    dismissed       because   the    required

          permission      has    not   been    obtained    from   the

          Eleventh Circuit Court of Appeals.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 15th day of January, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
